 



Exhibit 10.2
[Non-Employee Director Grants]
Restricted Stock Award Agreement
Under the 2006 Equity and Performance
Incentive Plan
Kaiser Aluminum Corporation

 



--------------------------------------------------------------------------------



 



Kaiser Aluminum Corporation
2006 Equity and Performance Incentive Plan
Restricted Stock Award Agreement
     As a Non-Employee Director of the Company, you are receiving this grant of
Restricted Stock pursuant to the Kaiser Aluminum Corporation 2006 Equity and
Performance Incentive Plan (the “Plan”), as specified below:

             
Director:  
                  Date of Grant:                

              Number of Shares of Restricted Stock Granted:                  

Purchase Price: $         per share of Restricted Stock
     Lapse of Restriction Date: Restrictions placed on the shares of Restricted
Stock shall lapse on the date and in the amount listed below:

         
 
Date on Which   Number of Shares for   Cumulative Number of Shares Restrictions
Lapse   Which Restrictions Lapse   for Which Restrictions Lapse                
         

     THIS RESTRICTED STOCK AWARD AGREEMENT, effective as of the Date of Grant
set forth above (this “Agreement”), represents the grant of Restricted Stock by
Kaiser Aluminum Corporation, a Delaware corporation (the “Company”), to the
Director named above, pursuant to the provisions of the Plan.
     The Plan provides a complete description of the terms and conditions
governing the Restricted Stock. If there is any inconsistency between the terms
of this Agreement and the terms of the Plan, the Plan’s terms shall completely
supersede and replace the conflicting terms of this Agreement. All capitalized
terms shall have the meanings ascribed to them in the Plan, unless specifically
set forth otherwise herein. The parties hereto agree as follows:
     1. Service as a Director of the Company. Except as may otherwise be
provided in Sections 5 or 6 of this Agreement, the shares of Restricted Stock
granted hereunder are granted on the condition that the Director remains a
Director of the Company from the Date of Grant through (and including) the “Date
on which Restrictions Lapse” set forth in the table above opposite such number
of shares of Restricted Stock (such applicable periods each being referred to
herein as a “Period of Restriction”).
     This grant of Restricted Stock shall not confer any right to the Director
to be granted Restricted Stock or other Awards in the future under the Plan.

 



--------------------------------------------------------------------------------



 



     2. Certificate Legend. Each certificate representing, or book-entry account
maintaining, shares of Restricted Stock granted pursuant to the Plan shall bear
the following legend:
“The sale or other transfer of the shares of common stock represented by this
certificate, whether voluntary, involuntary or by operation of law, is subject
to certain restrictions on transfer as set forth in the Kaiser Aluminum
Corporation 2006 Equity and Performance Incentive Plan (the “Plan”), and in the
associated Restricted Stock Award Agreement. A copy of the Plan and such
Restricted Stock Award Agreement may be obtained from Kaiser Aluminum
Corporation.”
     3. Receipt and Delivery of Stock; Removal of Restrictions.

  (a)   The Director waives receipt from the Company of a certificate or
certificates representing the shares of Restricted Stock granted hereunder,
registered in the Director’s name and bearing a legend evidencing the
restrictions imposed on such shares of Restricted Stock by this Agreement. The
Director acknowledges and agrees that the Company shall retain custody of such
certificate or certificates until the restrictions imposed by this Agreement on
the shares of Restricted Stock granted hereunder lapse. The Director
acknowledges and agrees that, alternatively, the shares of Restricted Stock
granted hereunder may be maintained in book-entry form with instructions from
the Company to the Company’s transfer agent that such shares shall remain
restricted until the restrictions imposed by this Agreement on such shares
lapse. The Participant will provide the Company a duly signed stock power in
such form as may be requested by the Company.     (b)   Except as may otherwise
be provided herein and in the Plan, the shares of Restricted Stock granted
pursuant to this Agreement shall become freely transferable by the Director on
the date and in the amount set forth under the Lapse of Restriction Dates above,
subject to all restrictions on transfers imposed by the Company’s certificate of
incorporation, bylaws or insider trading policies as in effect from time to time
or by applicable federal or state securities laws. Once shares of Restricted
Stock granted pursuant to this Agreement are no longer subject to any
restrictions on transfer under this Agreement or the Plan, the Director shall be
entitled to have the legend required by Section 2 of this Agreement removed from
the applicable stock certificates or book-entry account.

     4. Voting Rights and Dividends. During a Period of Restriction, the
Director may exercise full voting rights and shall receive all dividends and
other distributions paid with respect to the shares of Restricted Stock held by
the Director; provided, however, that if any such dividends or distributions are
paid in shares of the Company’s capital stock, such shares shall be subject to
the same restrictions on transferability as are the shares of Restricted Stock
with respect to which they were paid.

2



--------------------------------------------------------------------------------



 



     5. Termination as a Director.

  (a)   By Death. In the event the service of the Director to the Company is
terminated by reason of death during a Period of Restriction, all shares of
Restricted Stock held by the Director at the time of death shall no longer be
subject to the Period of Restriction and shall become freely transferable
(subject, however, to all restrictions on transfer imposed by the Company’s
certificate of incorporation or bylaws or by applicable federal or state
securities laws) by such Person or Persons as shall have been named as the
Director’s beneficiary, or by such Persons that have acquired the Director’s
rights under the shares of Restricted Stock by will or the laws of descent and
distribution. Once the shares of Restricted Stock are no longer subject to any
restrictions on transfer under this Agreement or the Plan, the Person holding
such shares shall be entitled to have the legend required by Section 2 of this
Agreement removed from the applicable stock certificates or book-entry account.
    (b)   By Disability. In the event the services of the Director to the
Company is terminated by reason of Disability (as defined in this Section 5(b))
during a Period of Restriction, all shares of Restricted Stock held by the
Director at the time of employment termination shall no longer be subject to the
Period of Restriction and shall become freely transferable (subject, however, to
all restrictions on transfer imposed by the Company’s certificate of
incorporation or bylaws or by applicable federal or state securities laws) by
the Director. Once shares of Restricted Stock are no longer subject to any
restrictions on transfer under this Agreement or the Plan, the Person holding
such shares shall be entitled to have the legend required by Section 2 of this
Agreement removed from the applicable stock certificates or book-entry account.
        “Disability” shall be defined as a disability as a result of bodily
injury, disease or mental disorder which results in the inability of the
Director to continue to serve as a director of the Company.     (c)   For Other
Reasons. In the event the service of the Director to the Company is terminated
for any reason other than the reasons set forth in Section 5(a) or 5(b) of this
Agreement during a Period of Restriction, all shares of Restricted Stock held by
the Director at such time and still subject to the restrictions on transfer
pursuant to Section 7 of this Agreement shall be forfeited by the Director to
the Company. Upon forfeiture of the Restricted Stock, the Company shall have the
right, at the sole discretion of the Board, to vest all or any portion of the
Restricted Stock grant held by the Director.

     6. Change in Control. Notwithstanding anything to the contrary in this
Agreement, in the event of a Change in Control of the Company during a Period of
Restriction and prior to the Director’s termination of service as a Director,
the Period of Restriction shall immediately lapse, with all such shares of
Restricted Stock vesting and becoming freely transferable by the Director,
subject to restrictions on transfers imposed by the Company’s certificate of
incorporation, bylaws or insider trading policies as in effect from time to time
or by applicable federal or state securities laws.

3



--------------------------------------------------------------------------------



 



     7. Restrictions on Transfer. Unless otherwise determined by the Committee
in accordance with the Plan, during the applicable Period of Restriction, shares
of Restricted Stock granted pursuant to this Agreement may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated (a
“Transfer”), other than by will or the laws of descent and distribution or
pursuant to a qualified domestic relations order. If, during a Period of
Restriction, any Transfer, whether voluntary or involuntary, of shares of
Restricted Stock is made other than in accordance with this Agreement or the
Plan, or if any attachment, execution, garnishment or lien shall be issued
against or placed upon the shares of Restricted Stock, the Director’s right to
such shares of Restricted Stock shall be immediately forfeited by the Director
to the Company, and all obligations of the Company under this Agreement shall
terminate.
     8. Beneficiary Designation. The Director may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this Agreement is to be paid in case of the Director’s
death before the Director receives all of such benefit. Each such designation
shall revoke all prior designations by the Director, shall be in a form
prescribed by the Company, and will be effective only when filed by the Director
in writing with the Vice President Human Resources of the Company during the
Director’s lifetime. In the absence of any such designation, benefits remaining
unpaid at the Director’s death shall be paid to the Director’s estate.
     9. Miscellaneous.

  (a)   This Agreement and the rights of the Director hereunder are subject to
all the terms and conditions of the Plan, as the same may be amended from time
to time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. It is expressly understood that the Committee is
authorized to administer, construe and make all determinations necessary or
appropriate to the administration of the Plan and this Agreement, all of which
shall be binding upon the Director.     (b)   In accordance with Section 19 of
the Plan, the Board may terminate, amend or modify the Plan.     (c)   The
Director agrees to take all steps necessary to comply with all applicable
provisions with respect transfers of the Company’s securities imposed by the
Company’s certificate of incorporation, bylaws and insider trading policies as
in effect from time to time and federal and state securities laws in exercising
his or her rights under this Agreement.     (d)   All obligations of the Company
under the Plan and this Agreement, with respect to the Restricted Stock, shall
be binding on any successor (whether direct or indirect, by purchase, merger,
consolidation, reorganization or otherwise) to all or substantially all of the
business or assets of the Company.     (e)   This Agreement shall be governed by
and construed in accordance with the internal substantive laws of the State of
Delaware.

4



--------------------------------------------------------------------------------



 



  (f)   Notice hereunder shall be given to the Company at its principal place of
business, and shall be given to the Director at the address set forth below, or
in either case at such address as one party may subsequently furnish to the
other party in writing.     (g)   Neither this Agreement nor the grant of
Restricted Stock contemplated hereby shall become effective unless and until the
Company receives a copy of this Agreement and a stock power in the form
requested by the Company executed by the Participant.

     10. Definitions.

  (a)   "Beneficial Owner” or “Beneficial Ownership” shall have the meaning
ascribed to such term in Rule 13d-3 of the General Rules and Regulations under
the Exchange Act.     (b)   "Board” or “Board of Directors” means the Board of
Directors of the Company.     (c)   "Business Combination” means a
reorganization, merger or consolidation, or sale or other disposition of all or
substantially all of the assets of the Company or the acquisition of assets of
another corporation or entity, or other transaction.     (d)   "Change in
Control” means the occurrence on or after the date of this Agreement of any of
the following events:

  (i)   the acquisition by any Person of Beneficial Ownership of 35% or more of
the combined voting power of the then-outstanding Voting Stock of the Company;
provided, however, that:

  (A)   for purposes of this Section 12(d)(i), the following acquisitions shall
not constitute a Change in Control: (1) any acquisition of Voting Stock of the
Company directly from the Company (x) pursuant to the POR or (y) that is
approved by a majority of the Incumbent Directors, (2) any acquisition of Voting
Stock of the Company by the Company or any Subsidiary, (3) any acquisition of
Voting Stock of the Company by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Subsidiary (other than any
voluntary employee beneficiary association established in connection with the
POR), and (4) any acquisition of Voting Stock of the Company by any Person
pursuant to a Business Combination that complies with clauses (A), (B) and
(C) of Section 12(d)(iii) below;     (B)   if any Person acquires Beneficial
Ownership of 35% or more of combined voting power of the then-outstanding Voting
Stock of the Company as a result of a transaction described in clause (A)(1) of
Section 12(d)(i) and such Person thereafter becomes the beneficial owner of any
additional shares of Voting Stock of the Company representing 1% or more of the
then-outstanding Voting Stock of the Company, other than in an acquisition
directly from the Company

5



--------------------------------------------------------------------------------



 



      pursuant to the POR, in an acquisition directly from the Company in a
transaction that is approved by a majority of the Incumbent Directors or other
than as a result of a stock dividend, stock split or similar transaction
effected by the Company in which all holders of Voting Stock are treated
equally, such subsequent acquisition shall be deemed to constitute a Change in
Control;

  (C)   a Change in Control will not be deemed to have occurred if a Person
acquires beneficial ownership of 35% or more of the Voting Stock of the Company
as a result of a reduction in the number of shares of Voting Stock of the
Company outstanding unless and until such Person thereafter becomes the
beneficial owner of any additional shares of Voting Stock of the Company
representing 1% or more of the then-outstanding Voting Stock of the Company,
other than in an acquisition directly from the Company pursuant to the POR, in
an acquisition directly from the Company in a transaction that is approved by a
majority of the Incumbent Directors or other than as a result of a stock
dividend, stock split or similar transaction effected by the Company in which
all holders of Voting Stock are treated equally; and     (D)   if at least a
majority of the Incumbent Directors determine in good faith that a Person has
acquired beneficial ownership of 35% or more of the Voting Stock of the Company
inadvertently, and such Person divests as promptly as practicable a sufficient
number of shares so that such Person beneficially owns less than 35% of the
Voting Stock of the Company, then no Change in Control shall have occurred as a
result of such Person’s acquisition; or

  (ii)   a majority of the Directors are not Incumbent Directors; or     (iii)  
the consummation of a Business Combination, unless, in each case, immediately
following such Business Combination (A) all or substantially all of the
individuals and entities who were the beneficial owners of Voting Stock of the
Company immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 60% of the combined voting power of the then
outstanding shares of Voting Stock of the entity resulting from such Business
Combination (including without limitation an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries), (B) no Person (other than
the Company, such entity resulting from such Business Combination, any employee
benefit plan (or related trust) sponsored or maintained by the Company, any
Subsidiary or such entity resulting from such Business Combination (other than
any voluntary employee beneficiary association established in connection with
the POR) or any Person that immediately prior to such Business Combination owns,
directly or indirectly, 35% or more of the Voting Stock of the Company so long
as such Person does not at such time own, directly or indirectly, more than 1%
of the securities of

6



--------------------------------------------------------------------------------



 



      the other corporation or other entity involved in such Business
Combination to be converted into or exchanged for shares of Voting Stock of the
entity resulting from such Business Combination pursuant to such Business
Combination)) beneficially owns, directly or indirectly, 35% or more of the
combined voting power of the then outstanding shares of Voting Stock of the
entity resulting from such Business Combination, and (C) at least a majority of
the members of the Board of Directors of the entity resulting from such Business
Combination were Incumbent Directors at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination;
or

  (iv)   approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company, except pursuant to a Business Combination that
complies with clauses (A), (B) and (C) of Section 12(d)(iii).

  (e)   "Director” shall mean a member of the Board of Directors of the Company.
    (f)   "Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, or any successor act thereto.     (g)   "Incumbent Directors”
means the individuals who, as of the date hereof, are Directors of the Company
and any individual becoming a Director subsequent to the date hereof whose
election, nomination for election by the Company’s stockholders, or appointment
was approved by a vote of at least two-thirds of the then Incumbent Directors
(either by a specific vote or by approval of the proxy statement of the Company
in which such person is named as a nominee for director without objection to
such nomination); provided, however, that an individual shall not be an
Incumbent Director if such individual’s election or appointment to the Board
occurs as a result of an actual or threatened election contest (as described in
Rule 14a-12(c) of the Exchange Act) with respect to the election or removal of
Directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board.     (h)   "Person” shall have the
meaning ascribed to such term in Section 3(a)(9) of the Exchange Act and used in
Sections 13(d) and 14(d) thereof, including a “group” as defined in
Section 13(d).

  (i)   "POR” means the Second Amended Joint Plan of Reorganization of Kaiser
Aluminum Corporation, Kaiser Aluminum & Chemical Corporation and Certain of
Their Debtor Affiliates, as modified, filed pursuant to section 1121(a) of title
11 of the United States Code and confirmed by an order of the United States
Bankruptcy Court for the District of Delaware entered on February 6, 2006, which
confirmation was affirmed by an order of the United States District Court for
the District of Delaware entered on May 11, 2006.     (j)   "Voting Stock” means
securities entitled to vote generally in the election of directors (or similar
governing bodies).

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed
effective as of the Date of Grant.

                      Kaiser Aluminum Corporation    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

The foregoing Agreement is hereby accepted and the terms and conditions thereof
are hereby agreed to by the Director.

         
 
       
 
 
 
Director    
 
       
 
  Director’s name and address:    
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       

DESIGNATION OF BENEFICIARY:
I hereby designate
                                                                                                    
as my primary beneficiary, and                                         
                                         as my contingent beneficiary, hereunder
in the event of my death.

8



--------------------------------------------------------------------------------



 



STOCK POWER
     For value received, the undersigned does hereby sell, assign and transfer
unto Kaiser Aluminum Corporation (the “Company”) that number of shares of the
Company’s common stock awarded to the undersigned pursuant to the Restricted
Stock Award Agreement with a Grant Date of
                                         (the “Agreement”) that is the subject
of forfeiture under the terms of the Kaiser Aluminum Corporation 2006 Equity and
Performance Incentive Plan (the “Plan”) or that is transferred to the Company in
satisfaction of the withholding obligations of the undersigned as provided in
the Plan and the Agreement, and the undersigned does hereby irrevocably
constitute and appoint the Secretary or Treasurer of the Company to transfer
said stock on the books of the Company, with full power of substitution in the
premises.

           
Date:
         
 
       
 
      Participant  

 